IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 AKANINYENE EFIONG AKAN,                     : No. 17 WM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 HON. DONNA JO MCDANIEL OF THE               :
 COURT OF COMMON PLEAS,                      :
 ALLEGHENY COUNTY,                           :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of April, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the

caption.